SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

239
CA 11-01890
PRESENT: SCUDDER, P.J., SMITH, FAHEY, CARNI, AND SCONIERS, JJ.


SHAWN MCCARTHY, PLAINTIFF-APPELLANT-RESPONDENT,

                      V                                            ORDER

CSX TRANSPORTATION, INC.,
DEFENDANT-RESPONDENT-APPELLANT.


CELLINO & BARNES, P.C., ROCHESTER (RICHARD P. AMICO OF COUNSEL), FOR
PLAINTIFF-APPELLANT-RESPONDENT.

MAYER BROWN LLP, WASHINGTON, D.C. (CARL J. SUMMERS OF COUNSEL), FOR
DEFENDANT-RESPONDENT-APPELLANT.


     Appeal and cross appeal from an order of the Supreme Court, Erie
County (Frederick J. Marshall, J.), entered November 19, 2010. The
order denied plaintiff’s motion to set aside the verdict and denied
defendant’s cross motion to set aside the verdict.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:    March 16, 2012                        Frances E. Cafarell
                                                  Clerk of the Court